DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Response to Arguments
Claims 1, 2, 5-9, 11, 14-17 are amended in the reply filed on 11/30/2021; claim 10 is cancelled; claims 3, 20 were previously cancelled. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Janakiraman in addition to previously relied on references below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein the diameter of the inner plenum in the showerhead is equal to at least a diameter of the substrate received in the process chamber " in the claim.  It is unclear how the diameter of the substrate being tied to the size of the showerhead can be definite when the size of the substrates can change anytime, and also not be present. Appropriate clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0216844 to Janakiraman.
Claim 1: Janakiraman discloses a process chamber used for processing a substrate, comprising: a lower chamber body (lower 15 [chamber], Fig. 1B) having a substrate support surface (top of 12 [heater pedestal assembly]) for supporting the substrate (not shown, para. [0061]); an upper chamber body (upper 15) configured to mate over the lower chamber body (lower 15), the upper chamber body (upper 15) including a showerhead (424 [gas distribution system], Fig. 4A), wherein the showerhead (424) includes, an inner plenum (inner space above 436) coupled to a single first inlet (432b [center bore]), the single first inlet (432b) oriented at a center of the showerhead (center of 424) and configured to supply a first gas from a first source (7 [gas sources], 
an edge plenum (433b [spoke-like channels], Fig. 4A) located along a peripheral region of the showerhead (peripheral 424), the edge plenum (433b) having a plurality of second inlets (433b) that receive a second gas from a second source (remote plasma source, para. [0037]); a plurality of conduits (433c [peripheral holes]) couple the edge plenum (433b) to the inner plenum (inner space above 436) at the outer edge of the inner plenum (outer space above 436), the plurality of conduits (433c) supply the second gas from the edge plenum (433b) and into the inner plenum (inner space above 436) so as to create a perimeter flow of the second gas in the inner plenum (inner space above 436) that flows inward from the outer edge of the inner plenum toward the center region (see Fig. 4a), 
and a plurality of outlets (outlets of 436, Fig. 4A) distributed across a lower surface that extends a diameter of the inner plenum (inner space above 436), the plurality of outlets (outlets of 436) considered capable to be configured to separately and simultaneously deliver the first gas from the inner plenum (inner space above 436) to a first process region (inner space below 436) and the second gas from the inner plenum (inner space above 436) to a second process region (inner space below 436) defined over the substrate support surface (above substrate as shown in Fig. 4A).
However Janakiraman does not explicitly disclose a first flow valve coupled to the single first inlet to control a first flow rate of the first gas to set the inner flow to extend to 
Yet Janakiraman teaches that valves or flow controllers are connected to the supply lines (8) which are connected to the gas sources and are all controlled by a system controller (34, para. [0061]) for the purpose of controlling all of the activities of the CVD machine (para. [0063]). It is obvious that the valves would be coupled to the inner plenum, and control a gas flow rate to the inner plenum for each gas respectively.
Regarding “the second flow rate of the second gas is different from the first flow rate of the first gas supplied simultaneously in the inner plenum to form a stagnation point at the first radius of the inner plenum that acts as a separation interface, the first flow rate controlled by the first flow valve and the second flow rate controlled by the second flow valve are set to dynamically adjust the first radius while keeping the first gas substantially separate from the second gas,” the limitations appear to be drawn to intended use of the apparatus as the gas structures and possible pressure and flow rate changes of the respective gases by the respective valves, sources, system controller,  
Additionally, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II. Additionally the terms “stagnation point” and “separation interface” are not interpreted as structural components in the apparatus, as they are tied to the gas flow.
Claim 2: The recitations regarding “wherein the inner flow defines a first process window and the perimeter flow defines a second process window within the showerhead, sizes of the first process window and the second process window dynamically adjusted by controlling the first flow rate and the second flow rate using the first and second flow valves,” appears to be drawn to intended use of the apparatus, regarding inner and perimeter flow relating to first and second process windows, which is changeable by adjusting flow of the first and second gas, all of which do not appear to be structural entities; the apparatus of Janakiraman is capable to perform as necessary as it contains the necessary structure as claimed. Additionally, see above case law in claim 1 regarding intended use of the apparatus. 
Claim 3.  (Cancelled).
Claim 4: The apparatus of Janakiraman discloses wherein the diameter of the inner plenum (diameter of outer edge of space above 436, Fig. 4A, Janakiraman) in the showerhead (424) is considered capable to be equal to at least a diameter of the substrate received in the process chamber (15, see Fig. 1A where the plenum appears to cover a substantial portion of the substrate support (12), as the substrate is not shown) such that the first process region covers an area defined over a central region of the substrate and the second process region covers an area defined over an edge region of the substrate (see Fig. 1A where it is interpreted that a first process region would necessarily be over central part of substrate and second process region is surrounding substrate, as intended by the structures disclosed).
Regarding the substrate and the inner plenum, the recitations tie the structure of the apparatus to a substrate that may be worked upon by the apparatus, but is notably not part of the apparatus; and therefore cannot be used to define over the prior art apparatus. The courts have held that inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  MPEP 2115.
Claims 5-11: The apparatus of Janakiraman discloses (claim 5) wherein the single first inlet (432b, Fig. 4A, Janakiraman) is coupled to the first source (7) via a first flow valve (disclosed as flow controllers, see para. [0061]), and the plurality of second inlets (433b, Fig. 4A) is connected to a central channel (432d [annular channel]) defined in the showerhead (424), wherein the central channel (432d) considered capable to surround the single first inlet (432b, see Fig. 4a where 432d surrounds 432b); (claim 7, 8, 11) wherein the single first inlet (432b, Fig. 4A, Janakiraman) is coupled/connected to the first source 
However the apparatus of Janakiraman does not explicitly disclose (claim 5, remainder) and is coupled to the second source via a second flow valve; (claim 6) wherein the first flow valve and the second flow valve are coupled to a controller, the controller configured to independently provide a signal to the first flow valve to adjust a flow of the first gas into the inner plenum and a signal to the second flow valve to adjust a flow of the second gas into the edge plenum into the outer edge of the inner plenum; (claim 7, remainder) wherein each one of the plurality of second inlets is coupled to the second source via a separate second flow valve located above the corresponding second inlet of the plurality of second inlets, the first flow valve and each one of a plurality of second flow valves are individually coupled to a controller, wherein the controller is configured to provide a signal to the first flow valve to adjust a flow of the first gas into the inner plenum and a signal to each one of the plurality of second flow valves to adjust a flow of the second gas into the edge plenum into the outer edge of the inner plenum.
(claim 8, remainder) further includes, a controller; the first source and to the controller, the controller configured to provide a signal to the first flow valve to adjust a flow of the first gas through the single first inlet into the inner plenum; and a second flow valve connected to the plurality of second inlets, the second source and to the controller, the controller configured to provide signal to the second flow valve to adjust a flow of the second gas through the plurality of second inlets into the edge plenum into the outer edge  (claim 11) further includes a flow valve coupled to the single first inlet, the first source and to a controller, the controller configured to provide a signal to the flow valve to control flow of the first gas into the inner plenum through the single first inlet, so as to dynamically cause a first adjustment that corresponds to an adjustable radius of the stagnation point defined within the inner plenum and a second adjustment that corresponds to sizes of the first and the second process regions.
Regarding (claims 5, 6, 7, 8, 11), Janakiraman teaches the showerheads may be connected with gas supply sources/ lines, flow controllers, valves, flow rate measurement devices and so forth (para. [0061]), and also the showerhead includes a system controller having instructions for controlling the various valves and flow controllers (para. [0061]), that the instructions include flowing gases through first and/or second plenums simultaneously and the controller can execute these apparatus will perform as necessary (para. [0061, 0063]), for the purpose of dictating the timing, mixture of gases, and other parameters of a particular process (para. [0063]). It is noted that Janakiraman’s teaching reads on the above claimed limitations, and also see above case law regarding intended use of the apparatus.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of connecting various flow controllers and the system controller to perform as necessary with motivation to dictate the timing, mixture of gases, and other parameters of a particular process.
Claim 9: The apparatus of Janakiraman discloses wherein the controller (“controller,” Janakiraman, para. [0061-0063]) is configured to selectively provide signals to, (a) only the first flow valve to adjust the flow of the first gas into the inner plenum, or (b) only the second flow valve to adjust the flow of the second gas into the edge plenum, or (c) both the first and the second flow valves (see para. [0061-0063] where both flow to both plenums via instructions).
Regarding the recitations “so as to adjust the flows of the first gas into the inner plenum and the second gas into the edge plenum, wherein the adjusting adjustment of the flow of the first gas or the second gas causes a first corresponding adjustment that corresponds to an adjustable radius of the stagnation point defined within the inner plenum and second adjustment that corresponds to sizes of the first and the second process regions,” they are intended results of the controller and therefore do not contain any further structure, see above case law regarding intended use of the apparatus. 
Claim 10: (Cancelled).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman as applied to claims 1, 2, 4-9, 11 above, and in view of US 2015/0007770 to Chandrasekharan et al (“Chandrasekharan”).
Claim 12: The apparatus of Janakiraman does not disclose wherein the edge plenum further includes, a distribution plenum having the plurality of second inlets to receive and equalize the second gas provided by the second source; and an application plenum having a set of third inlets to receive the second gas from the distribution plenum 
Chandrasekharan discloses wherein an edge plenum (606/640, Fig. 6C) further includes, a distribution plenum (channel in 682 [backplate]) having the plurality of second inlets (648 [third gas inlets]) considered capable to receive and equalize the second gas provided by the second source (not referenced but disclosed in para. [0112]); and an application plenum (606 [third plenum volume]) having a set of third inlets (top 640 [third holes]) to receive the second gas from the distribution plenum (channel in 682) and considered capable to supply the second gas through the plurality of conduits (bottom 640 [third holes]) to an outer edge of the inner plenum (see para. [0094], Fig. 6C), for the purpose of utilizing such a design when the gases will be routed through various plenums (para. [0094]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the components of the edge plenum as taught by Chandrasekharan with motivation to utilize such a design when the gases will be routed through various plenums.

    PNG
    media_image1.png
    699
    746
    media_image1.png
    Greyscale

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman as applied to claims 1, 2, 4-9, 11 above, and in view of US 2017/0101712 to Bansal et al (“Bansal”).
Claim 13: The apparatus of Janakiraman does not disclose wherein a number of the plurality of second inlets in the edge plenum is less than a number of the plurality of conduits coupling the edge plenum to the inner plenum.
Bansal discloses wherein a number of a plurality of second inlets (inlets of z3, Fig. 1) in an edge plenum (Z3 [zone 3]) is less than a number of a plurality of conduits (132 [apertures]) coupling the edge plenum to an inner plenum (124 [second plenum], para. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration as taught by Bansal with motivation to allow for gradient in the distribution of the process gas exiting the faceplate and delivered to the substrate to improve film deposition properties.
Claims 14-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0216844 to Janakiraman.
Claim 14: Janakiraman discloses a showerhead (11/424 [showerhead], Fig. 1B, 4A) of a substrate processing system (10 [CVD system]) used for processing a substrate, 
comprising, an inner plenum (inner space above 436) coupled to a single first inlet (432b [center bore]), the single first inlet (432b) oriented at a center of the showerhead (center of 424) and configured to supply a first gas from a first source (7 [gas sources], Fig. 1B, para. [0054]) into a center region of the inner plenum (inner space above 436) to create an inner flow of the first gas that moves radially out from the center region toward an outer edge of the inner plenum (outer space above 436), 
an edge plenum (433b [spoke-like channels], Fig. 4A) located along a peripheral region of the showerhead (peripheral 424), the edge plenum (433b) having a plurality of second inlets (433b) that receive a second gas from a second source (remote plasma source, para. [0037]); a plurality of conduits (433c [peripheral holes]) couple the edge plenum (433b) to the inner plenum (inner space above 436) at the outer edge of the inner 
and a plurality of outlets (outlets of 436, Fig. 4A) distributed across a lower surface that extends a diameter of the inner plenum (inner space above 436), the plurality of outlets (outlets of 436) considered capable to be configured to separately and simultaneously deliver the first gas from the inner plenum (inner space above 436) to a first process region (inner space below 436) and the second gas from the inner plenum (inner space above 436) to a second process region (inner space below 436) defined over the substrate support surface (above substrate as shown in Fig. 4A).
However Janakiraman does not explicitly disclose a first flow valve coupled to the single first inlet to control a first flow rate of the first gas to set the inner flow to extend to a first radius; wherein a second flow valve is coupled to the plurality of second inlets to control a second flow rate of the second gas supplied to the inner plenum via the edge plenum to set the perimeter flow of the second gas to extend from an edge of the first radius to a second radius in the inner plenum, the second flow rate of the second gas is different from the first flow rate of the first gas supplied simultaneously in the inner plenum to form a stagnation point at the first radius of the inner plenum that acts as a separation interface, the first flow rate controlled by the first flow valve and the second 
Yet Janakiraman teaches that valves or flow controllers are connected to the supply lines (8) which are connected to the gas sources and are all controlled by a system controller (34, para. [0061]) for the purpose of controlling all of the activities of the CVD machine (para. [0063]). It is obvious that the valves would be coupled to the inner plenum, and control a gas flow rate to the inner plenum for each gas respectively.
Regarding “the second flow rate of the second gas is different from the first flow rate of the first gas supplied simultaneously in the inner plenum to form a stagnation point at the first radius of the inner plenum that acts as a separation interface, the first flow rate controlled by the first flow valve and the second flow rate controlled by the second flow valve are set to dynamically adjust the first radius while keeping the first gas substantially separate from the second gas,” the limitations appear to be drawn to intended use of the apparatus as the gas structures and possible pressure and flow rate changes of the respective gases by the respective valves, sources, system controller,  would necessarily cause the apparatus to perform as necessary; see also para. [0048] to a similar embodiment which teaches accomplishing a diversion in flow of reactive species around the blocker plate (434). It is noted that Applicant’s own specification teaches that some portion of the first and second gases will mix near the “stagnation point” (para. [0052]).
Additionally, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not MPEP 2114 II. Additionally the terms “stagnation point” and “separation interface” are not interpreted as structural components in the apparatus, as they are tied to the gas flow.
Claims 15-16: The apparatus of Janakiraman discloses (claim 15) wherein the single first inlet (432b, Fig. 4A, Janakiraman) is coupled to the first source (7, Fig. 1B) via a first flow valve (disclosed as flow controllers); (claim 16) wherein the first flow valve and the second flow valve (disclosed as flow controllers, para. [0061]) are located outside the showerhead (see Fig.1B where lines are also located outside, therefore they are necessarily outside).
However Saito does not explicitly disclose (claim 15) the first flow valve coupled to a controller, wherein the controller is configured to provide a first signal to the first flow valve to adjust a flow of the first gas through the single first inlet into the inner plenum; and each of the plurality of second inlets is connected to the second source via a second flow valve, the second flow valve coupled to the controller, the controller configured to provide a second signal to the second flow valve to adjust a flow of the second gas through each of the plurality of second inlets into the edge plenum; 
Regarding (claim 15), Janakiraman teaches the showerheads may be connected with gas supply sources/lines, flow controllers, valves, flow rate measurement devices and so forth (para. [0061]), and also the showerhead includes a system controller having instructions for controlling the various valves and flow controllers (para. [0061]), that the instructions include flowing gases through first and/or second plenums simultaneously 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of connecting various flow controllers and the system controller to perform as necessary with motivation to dictate the timing, mixture of gases, and other parameters of a particular process.
Claim 18: The apparatus of Janakiraman discloses the plurality of second inlets (433b, Fig. 4A, Janakiraman) are distributed along a peripheral region of the showerhead (peripheral region of 424), each of the plurality of second inlets (433b) is connected to a second source (7, Fig. 1B) through a central channel (432d [annular channel]), wherein the central channel (432d) considered capable to surround the first inlet (432b, see Fig. 4A).
Claim 19: 
Claim 20:  (Cancelled).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Chandrasekharan and Shinozuka as applied to claims 14-16, 18-19 above, and further in view of US 2016/0168705 to Lind. 
Claim 17: The apparatus of Saito in view of Chandrasekharan and Shinozuka does not disclose wherein the first flow valve and the second flow valve are located inside the showerhead.
Lind discloses wherein flow valves (426 [RPS valve]) are located inside the showerhead (“gas distribution apparatus”, para. [0067]) for the purpose of controlling the flow of reactive species for use in substrate processing (para. [0067]) thereby effectively purging dead legs within the showerhead inlet’s internal flow paths (para. [0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the location of valves as taught by Lind with motivation to control the flow of reactive species for use in substrate processing thereby effectively purging dead legs within the showerhead inlet’s internal flow paths.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050263072 discloses a showerhead that reads on the claimed invention except that the gases are purposefully mixed before they leave the bottom plate.  US 10233543 discloses a showerhead which all gases come from one source. US 9758868 and US 10287683 discloses pushing gases above and around the showerhead. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718